EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ardeshir Tabibi, Reg. No. 48750, on 13 June 2022.

The application has been amended as follows: 
	Claims 1, 4, 12-13, 23-26, and 28 are amended as follows:


1. (Currently Amended) A computer-implemented method for building a cache of computation design problem solution data relating to a design of a semiconductor circuit, the method comprising:
mapping the semiconductor circuit design to generate a computer-generated graph for the semiconductor circuit design;
partitioning the computer-generated graph into subgraphs;
generating solution data by computationally solving a computational design problem for each of one or more subgraphs;
evaluating an entropy of information content for the one or more subgraphs based at least in part on changes of the information content;
determining, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem;
determining whether to cache the solution data for the computational design problem based on whether the caching criteria are satisfied;
upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs and determining to cache the solution data for the computational design problem, caching the solution data on the at least one of the one or more subgraphs into subgraph storage, wherein: (i) the solution data about the at least one of the one or more subgraphs 
searching, using one or more processors, through the subgraph storage to identify previously cached solution data for a subgraph based at least in part on a second design problem;
retrieving solution data, from the subgraph storage, for the previously cached solution data 
solving the second design problem based at least in part on the retrieved solution data.

4. (Currently Amended) The method of claim 1 wherein the mapping 

12. (Currently Amended) The method of claim 1 wherein the variables and the values are applied through a hierarchy within the semiconductor circuit design and wherein the solution data 

13. (Currently Amended) The method of claim 1 wherein the solution data about the at least one of the one or more subgraphs 

23. (Currently Amended) A computer-implemented method for building a cache of computation design problem solution data relating to a design of a semiconductor circuit, the method comprising:
mapping the semiconductor circuit design to generate a computer-generated graph for the semiconductor circuit design, wherein the graph describes interaction between logic components within the semiconductor circuit design;
partitioning the computer-generated graph into subgraphs where the subgraphs describe portions of the semiconductor circuit design;
generating solution data by computationally solving a computational design problem for each of one or more subgraphs within the semiconductor circuit design;
evaluating an entropy of information content for the one or more subgraphs based at least in part on changes of the information content;
determining, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem;
determining whether to cache the solution data for the computational design problem based on whether the caching criteria are satisfied;
upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs and determining to cache the solution data for the computational design problem, caching the solution data on the at least one of the one or more subgraphs into subgraph storage, wherein: (i) the solution data about the at least one of the one or more subgraphs 
searching through the subgraph storage to identify previously cached solution data for a subgraph based at least in part on a second design problem;
retrieving solution data, from the subgraph storage, for the previously cached solution data 
solving the second design problem for the semiconductor circuit design based at least in part on the retrieved solution data.

24. (Currently Amended) A computer system for building a cache of computation design problem solution data relating to a design of a semiconductor circuit, the system comprising:
a memory which stores instructions;
one or more processors coupled to the memory wherein the one or more processors are configured to:
map the semiconductor circuit design to generate a computer-generated graph for the semiconductor circuit design;
partition the computer-generated graph into subgraphs;
generating solution data by computationally solving a computational design problem for each of one or more subgraphs;
evaluate an entropy of information content for the one or more subgraphs based at least in part on changes of the information content;
determine, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem;
determine whether to cache the solution data for the computational design problem based on whether the caching criteria are satisfied;
upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs and determining to cache the solution data for the computational design problem, cache the solution data on the at least one of the one or more subgraphs into subgraph storage, wherein (i) the solution data about the at least one of the one or more subgraphs 
search through the subgraph storage to identify previously cached solution data for a subgraph based at least in part on a second design problem;
retrieve solution data, from the subgraph storage, for the previously cached solution data 
solve the second design problem based at least in part on the retrieved solution data.

25. (Currently Amended) A computer program product embodied in a non-transitory computer readable medium, which when executed by a processor, causes the processor to build a cache of computation design problem solution data relating to a design for a semiconductor circuit, the computer program product comprising instructions that when executed cause the processor to:
map the semiconductor circuit design to generate a computer-generated graph for the semiconductor circuit design;
partition the computer-generated graph into subgraphs;
generating solution data by computationally solving a computational design problem for each of one or more subgraphs;
evaluate an entropy of information content for the one or more subgraphs based at least in part on changes of the information content;
determine, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem;
determine whether to cache the solution data for the computational design problem based on whether the caching criteria are satisfied;
upon determining that the caching criteria are satisfied for at least one of the one or more subgraphs and determining to cache the solution data for the computational design problem, cache the solution data on the at least one of the one or more subgraphs into subgraph storage, wherein: (i) the solution data about the at least one of the one or more subgraphs 
search through the subgraph storage to identify previously cached solution data for a subgraph based at least in part on a second design problem;
retrieve solution data, from the subgraph storage, for the previously cached solution data 
solve the second design problem based at least in part on the retrieved solution data.

26. (Currently Amended) The computer system of claim 24 wherein the solution data about the at least one of the one or more subgraphs 

28. (Currently Amended) The computer program product of claim 25 wherein the solution data about the at least one of the one or more subgraphs 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is allowable for the reasons set forth on pages 4-9 of the decision of the Patent Trial and Appeal Board dated May 19, 2022 (“Decision” herein after), which is hereby incorporated by reference. As noted therein regarding claim 1, and as argued on page 20 of Appellant’s brief, the claimed invention requires “evaluating an entropy of information content for the one or more subgraphs based at least in part on changes of the information content; determining, based at least in part on the evaluated entropy of the information content, whether caching criteria are satisfied for each of the one or more subgraphs, wherein the caching criteria identify a threshold of change indicated by the evaluated entropy for caching solution data for the computational design problem” whereas, as argued at on pages 22-25 of Appellant’s brief  and Appellant’s reply brief at pages 11-12 (as cited in Decision), the evidence of record does not suggest combining the closest prior art of record by taking the entropy calculation for resynthesis (as discussed in the Chang disclosure) and applying Chang’s teachings to Jones as a caching criteria (see Decision at page 8); nor does the evidence of record suggest combining Kellar’s teachings regarding entropy and thresholds to the teaching of Jones as a caching criterion (see Decision at page 9).
Regarding claims 4, 6-9, 12, 19, 21, 22, and 30-32 these depend from claim 1 and are allowable under the same reasoning (see Decision at page 9).
Regarding independent claims 23-25, the reasoning given for claim 1 applies (see Decision at page 9).
Regarding claims 5, 13-17, and 26-29, the Bose disclosure does not cure the deficiency of Jones, Chang, and Kellar and are therefore allowable (see Decision at page 9).

The examiner’s amendments presented herein above merely correct informalities and do not change the scope of the claims. Accordingly, the claims as amended are allowable for the same reasons as discussed herein above with regard to the claims discussed in the decision of the Patent Trial and Appeal Board.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.B./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147